DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 54-56 and 58-73 are pending.

Response to Amendment
Applicants’ response to the last Office Action, dated Nov. 29, 2021 has been entered and made of record.  In view of the Applicant’s amendments for claim 70, the claim objection is expressly withdrawn.  In view of the Applicant’s amendments of cancelling claim 57, the claim rejection under 35 USC § 112 is expressly withdrawn.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action.

Response to Arguments
Applicant's arguments dated Nov. 29, 2021 have been fully considered, but they are not persuasive.  
Claim 1 has not been amended, and Applicant argues (Remarks, p. 11)
Contrary to the interpretation given on page 3 of the Office Action, Applicant respectfully disagrees that the “full virtual reality mode” of Miller is a “first experience-sharing level.”  Similarly, contrary to the interpretation given on page 4 of the Office Action, Applicant respectfully disagrees that the “blended virtual interface mode” of Miller is a “second experience-sharing level.”  

Here, Applicant provided no support or reasoning why he or she disagrees with Examiner’s interpretations.  Thus, this assertion is irrelevant.
Applicant further argues (Remarks, p. 11)


Examiner respectfully disagrees.  Applicant misunderstood Examiner’s indications regarding the “1st set” and the “2nd set” of content associated with “1st and 2nd experience-sharing level”.  Specifically, Examiner indicated that the FIG. 9A and para. [0115] corresponds to the “1st set of content” (p. 4, ll. 3) while FIG. 9B and para. [0116] corresponds to the “2nd set of content” (p. 4, ll. 11).  More specifically, FIG. 9A illustrates an example of mixed mode interfacing (Miller, [0050]) while FIG. 9B illustrates another example of mixed mode interfacing (Miller, [0051]) that is different from the embodiment shown in FIG. 9A.  Thus, Thus, this assertion is also irrelevant.  
Applicant further argues (Remarks, pp. 11-12)
Furthermore, nowhere in Miller is there a disclosure of an “experience-sharing level,” let alone “content associated with [an] experience-sharing level.”  

Examiner respectfully disagrees.  Under the broadest reasonable interpretation, “level” as a noun means “a position in a scale or rank (as of achievement, significance, or value)” and “mode” means “a particular functioning arrangement or condition” (Merriam-Webster on-line Dictionary, as of Mar. 16, 2022). “full … mode” and “blended … mode” sufficiently mean a position in a rank of implementing, e.g., “virtual reality”.  That is, one of ordinary skill in the art would reasonably understand that “full virtual reality mode” ranks higher than “blended virtual reality mode”.  The mere fact that Miller does not expressly recite the term “level” does not necessarily mean that Miller fails to teach such feature.
Applicant further argues (Remarks, p. 12)
As discussed above, Miller lacks any disclosure of “the first experience-sharing level”.  


Applicant further argues (Remarks, p. 12)
Additionally, even assuming that in the example cited that HUDs worn by users are located in a same physical location, just because local, physical objects are allegedly “scanned and rendered as virtual objects in the virtual world” does not mean that an “experience-sharing level [is] selected based on a distance …”.  

Examiner respectfully disagrees.  Based on Examiner’s broadest reasonable interpretation regarding the “1st and 2nd experience-sharing level(s)”, which correspond to “full virtual reality mode” in FIG. 9A and “blended virtual reality mode” in FIG. 9B, respectively, Miller clearly discloses the feature that an “experience-sharing level [is] selected based on a distance …” in a sense that the two different modes are selected depending on how far the “2nd user 922 is located at a different, 2nd physical location 925 separated by some distance from the 1st location 915”.  (Prior Office Action, p. 4, ll. 13-16).  That is, whatever claim 54 tried to mean, it failed to clearly recite it, and Examiner’s interpretation reasonably reads on.  Examiner respectfully submits that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Applicant further argues (Remarks, p. 12)
Paragraphs [0115] and [0116] lack any discussion of a “changed distance,” let alone the full specificity of the recited feature.  Simply being “separated by some distance” does not mean that there is a “changed distance.”

	Examiner respectfully disagrees.  Paragraphs [0115] and [0116] illustrate detailed embodiments illustrated in FIGS. 7-8 and e.g., para. [0111], and Miller discloses that, for example, “as previously mentioned, the user device may include a haptic interface device, wherein the haptic when the haptic device is determined by the system 100 to be located at a physical, spatial location relative to a virtual object” (Miller, [0112]).  That is, one of ordinary skill in the art would reasonably infer that the “system 100” must determine a change in distance between, e.g., 1st “haptic device 802” and 2nd “haptic device” relative to their corresponding virtual objects to implement the embodiments shown in FIGS. 7-9.  Examiner respectfully submits that in considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968).
Accordingly, Applicant’s arguments are not persuasive.
As to claims 55 and 58, Applicant repeats merely asserting, without any support or reasoning, that “as discussed above with regard to claim 54, Miller fails to disclose an experience-sharing level, let alone the exact specifics of each of claims 55 and 58”.  Thus, this assertion is irrelevant.
Claims 55-56 and 58-60, 64, 67 and 69-70 directly or indirectly depend from claim 54, and are not allowable at least for the same reason above.
Claims 61-63, 65-66 and 68 remain allowable.
Claim 71 has not been amended and Applicant asserted the same arguments as in claim 54.  Accordingly, claim 71 is not allowable for the same reason above. 
Claims 72-73 remain allowed.
Examiner maintains his decision, and provides succinct explanation as described above.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Claims 54-56, 58-60, 64, 67 and 69-71 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller et al. (US 2015/0235434 A1).
	As to claim 54, Miller discloses a method (Miller, Abs., a method performed by a “system for enabling two or more users to interact within a virtual world”) comprising: 
	selecting a first experience-sharing level (Miller, FIG. 9A, [0115], Examiner interprets a “full virtual reality mode” as the 1st experience-sharing level) at which a first immersive device (Miller, FIG. 9A, [0115], the “HUD 300” worn by “user A 901”) and a second immersive device (Miller, FIG. 9A, [0115], the “HUD 300” worn by “user B 922”) share an experience (Miller, FIG. 9A, [0115], e.g., “the first user 901 and first object 902 are shown as they appear to the second user 922 interfacing the same digital world of the system 100 in a full virtual reality mode: as the first rendered physical object 931 and second rendered physical object 932”), the first experience-sharing level (Miller, FIG. 9A, [0115], “full virtual reality mode”) selected based on a distance (Miller, FIG. 9A, [0115], e.g., “local, physical objects (e.g., first user 901 and first object 902) may be scanned and rendered as virtual objects in the virtual world”; Examiner interprets that the “HUD 300” worn by the “user A” and the “HUD 300” worn by the “user B” are located in a same physical location) between the first immersive device (Miller, FIG. 9A, [0115], the “HUD 300” worn by “user A 901”) and the second immersive device (Miller, FIG. 9A, [0115], the “HUD 300” worn by “user B 922”); 
	displaying a first set of content (Miller, FIG. 9A, [0115], e.g., “object A 932” and “user B 922”) on a display of the first immersive device (Miller, FIG. 9A, [0115], the “HUD 300” worn by “user A 901”), the first set of content (Miller, FIG. 9A, [0115], e.g., “object A 932” and “user 
	determining a change in the distance between the first immersive device and the second immersive device (Miller, FIG. 9B, [0116], e.g., determining that “the first user 901 and first object 902 are located at a first physical location 915, and the second user 922 is located at a different, second physical location 925 separated by some distance from the first location 915”); 
	selecting a second experience-sharing level (Miller, FIG. 9B, [0116], Examiner interprets the “blended virtual interface mode” as the 2nd experience-sharing level) based on the changed distance (Miller, FIG. 9B, [0116], e.g., determining that “the first user 901 and first object 902 are located at a first physical location 915, and the second user 922 is located at a different, second physical location 925 separated by some distance from the first location 915”); and 
	displaying a second set of content (Miller, FIG. 9B, [0116], e.g., “user B 922” and “object A 932”) on the display of the first immersive device (Miller, FIG. 9A, [0115], the “HUD 300” worn by “user A 901”), the second set of content (Miller, FIG. 9B, [0116], e.g., “user B 922” and “object A 932”) associated with the second experience-sharing level (Miller, FIG. 9B, [0116], the “blended virtual interface mode”).  
	As to claim 55, Miller discloses the method of claim 54, further comprising: 
	retrieving the first set of content (Miller, FIG. 9A, [0115], e.g., “object A 932” and “user B 922”) based on selection of the first experience-sharing level (Miller, FIG. 9A, [0115], the “full virtual reality mode”); and 
	retrieving the second set of content (Miller, FIG. 9B, [0116], e.g., “user B 922” and “object A 932”) based on selection of the second experience-sharing level (Miller, FIG. 9B, [0116], the “blended virtual interface mode”).  
claim 56, Miller discloses the method of claim 54, wherein the distance is a physical distance between the first immersive device and the second immersive device (Miller, FIG. 9B, [0116], “the first user 901 and first object 902 are located at a first physical location 915, and the second user 922 is located at a different, second physical location 925 separated by some distance from the first location 915”).  
	As to claim 58, Miller discloses the method of claim 54, wherein selecting the second experience-sharing level (Miller, FIG. 9B, [0116], the “blended virtual interface mode”) based on the changed distance (Miller, FIG. 9B, [0116], “the first user 901 and first object 902 are located at a first physical location 915, and the second user 922 is located at a different, second physical location 925 separated by some distance from the first location 915”) comprises: 
	selecting the second experience-sharing level (Miller, FIG. 9B, [0116], the “blended virtual interface mode”) at which the first immersive device and the second immersive device share another experience (Miller, FIGS. 5-6, [0104], e.g., “the fully virtual objects 610 include an additional user 610A, clouds 610B, sun 610C, and flames 610D on top of the platform 620C”).  
As to claim 59, Miller discloses the method of claim 58, wherein the first set of content (Miller, FIG. 9A, [0115], e.g., “object A 932” and “user B 922”) comprises the shared experience (Miller, FIG. 9A, [0115], e.g., “the first user 901 and first object 902 are shown as they appear to the second user 922 interfacing the same digital world of the system 100 in a full virtual reality mode: as the first rendered physical object 931 and second rendered physical object 932”), and wherein the second set of content comprises the another shared experience (Miller, FIG. 6, [0104], “the virtual objects may also be dynamic and change with time, change in accordance with various relationships (e.g., location, distance, etc.) between the user or other users, physical objects, and 
	As to claim 60, Miller discloses the method of claim 58, wherein the shared experience (Miller, FIG. 9A, [0115], e.g., “the first user 901 and first object 902 are shown as they appear to the second user 922 interfacing the same digital world of the system 100 in a full virtual reality mode: as the first rendered physical object 931 and second rendered physical object 932”) and the another shared experience (Miller, FIG. 6, [0104], “the virtual objects may also be dynamic and change with time, change in accordance with various relationships (e.g., location, distance, etc.) between the user or other users, physical objects, and other virtual objects, and/or change in accordance with other variables specified in the software and/or firmware of the head-mounted system 300, gateway component 140, or servers 110”) connect a user of the first immersive device to an already existing immersive experience session of a user of the second immersive device (Miller, e.g., FIG. 7, [0111], “the two users 701 and 702 are throwing a virtual ball 703 (a type of virtual object) back and forth, wherein each user is capable of observing the impact of the other user on the virtual world (e.g., each user observes the virtual ball changing directions, being caught by the other user, etc.)”).  
As to claim 64, Miller discloses the method of claim 54, wherein displaying the first set of content displays a summary description of an immersive experience of the second immersive device on a portion of the display of the first immersive device (Miller, FIG. 1, [0074], “a digital world is represented by data and processes that describe and/or define virtual, non-existent entities, environments, and conditions that can be presented to a user through a user device 120 for users to experience and interact with. For example, some type of object, entity or item that will appear to be physically present when instantiated in a scene being viewed or experienced by a user may 
	As to claim 67, Miller discloses the method of claim 54, wherein displaying the second set of content on a display of the first immersive device comprises synchronizing displaying of the second set of content on the first immersive device with content being displayed on the second immersive device (Miller, e.g., FIG. 8, [0113], “if the system 100 determines that the virtual bat provided by the haptic device 802 made "contact" with the ball 703, then the haptic device 802 may vibrate or provide other feedback to the user 702, and the virtual ball 703 may ricochet off the virtual bat in a direction calculated by the system 100 in accordance with the detected speed, direction, and timing of the ball-to-bat contact”).
	As to claim 69, Miller discloses the method of claim 54, further comprising: retrieving viewing information for the second immersive device, wherein displaying the first set of content is further based on the viewing information for the second immersive device (Miller, e.g., FIG. 7, [0111], “since the movement and location of the virtual objects (i.e., the virtual ball 703) are tracked by the servers 110 in the computing network 105, the system 100 may, in some embodiments, communicate to the users 701 and 702 the exact location and timing of the arrival of the ball 703 with respect to each user. For example, if the first user 701 is located in London, the user 701 may throw the ball 703 to the second user 702 located in Los Angeles at a velocity calculated by the system 100. Accordingly, the system 100 may communicate to the second user 702 (e.g., via email, text message, instant message, etc.) the exact time and location of the ball's arrival.”).  
As to claim 70, Miller discloses the method of claim 54, further comprising: detecting a gesture of a user; and adjusting the viewing information based on the gesture of the user, wherein see FIG. 7, [0081], “user devices may include additional components that enable user interaction such as sensors, wherein the objects and information (including gestures) detected by the sensors may be provided as input representing user interaction with the virtual world using the user device”).  
As to claim 71, it differs from claim 54 only in that it is an apparatus performing the method of claim 54 by executing the instructions stored in a non-transitory computer-readable medium.  It recites the similar limitations as in claim 54, and Miller discloses them.  Please see claim 54 for detailed analysis.

Allowable Subject Matter
Claims 61-63, 65-66 and 68 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
As to claim 61, the closest known prior art, i.e., Miller et al. (US 7,386,799 B1), Vinmani et al. (US 2018/0182172 A1), He et al. (US 2019/0230142 A1), Thulasimani et al. (US 2016/0180495 A1), King, JR. (US 2015/0024368 A1), Mao et al. (US 2016/0093108 A1) and Osman et al. (US 2018/0005429 A1), alone or in reasonable combination, fails to teach limitations in consideration of the claims as a whole, specifically with respect to the limitation “based on the determined change in distance, displaying an option for a user of the first immersive device to switch to the second experience-sharing level”.
As to claim 62, it depends from claim 61, and is allowable at least for the same reason above. 
claim 63, the closest known prior art indicated above, alone or in reasonable combination, fails to teach limitations in consideration of the claims as a whole, specifically with respect to the limitation “the first experience-sharing level is associated with a first level of immersiveness with a user, wherein the second experience-sharing level is associated with a second level of immersiveness with the user, and wherein the first level of immersiveness with the user is greater than the second level of immersiveness with the user”.
As to claim 65, the closest known prior art indicated above, alone or in reasonable combination, fails to teach limitations in consideration of the claims as a whole, specifically with respect to the limitation “displaying the first set of content displays a visual representation of an immersive experience of the second immersive device on a portion of the display of the first immersive device”.
As to claim 66, the closest known prior art indicated above, alone or in reasonable combination, fails to teach limitations in consideration of the claims as a whole, specifically with respect to the limitation “displaying the second set of content displays an immersive experience of the second immersive device on the display of the first immersive device in a fully immersive mode”.
As to claim 68, the closest known prior art indicated above, alone or in reasonable combination, fails to teach limitations in consideration of the claims as a whole, specifically with respect to the limitation “retrieving viewport information of the second immersive device based on the first experience-sharing level, wherein retrieving the first set of content retrieves the first set of content further based on the viewport information”.

	Claims 72-73 are allowed.  

As to claim 72, the closest known prior art indicated above, alone or in reasonable combination, fails to teach limitations in consideration of the claims as a whole, specifically with respect to the limitations “determining that the current value relating to both the first immersive device and the second immersive device has changed; determining a second experience-sharing mode based on the changed current value, wherein the second experience-sharing mode comprises second rules for sharing at least one of content and immersive environment information between the first immersive device and at least the second immersive device; and providing a second shared immersive experience to the user of the first immersive device, in accordance with the second rules for sharing, and based on a second received set of content relating to the already existing current immersive experience session of the user of the second immersive device”.
As to claim 73, it depends from claim 72 and is allowable at least for the same reason above.

Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant’s disclosure: (1) Mao et al. (US 2016/0093108 A1) teaches the concept of “sharing content with other HMDs including rendering content of a virtual environment scene on a display screen of a head-mounted display associated with a first user” (Abs.); and (2) Osman et al. (US 2018/0005429 A1) teaches the concept of “methods for processing operations for head mounted display (HMD) users to join virtual reality (VR) scenes” providing that “the first and second perspectives are each controlled by respective position and orientation changes while viewing the VR scene” (Abs.).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD J HONG whose telephone number is (571) 270-7765.  The examiner can normally be reached on 9:00 AM to 6:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Mar. 16, 2022


/RICHARD J HONG/Primary Examiner, Art Unit 2692                                                                                                                                                                                                        


***